Citation Nr: 0902516	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-38 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a higher initial rating for degenerative joint 
disease of the left shoulder, evaluated as 20 percent 
disabling from November 14, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from February 1975 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the left shoulder 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.

The case was remanded by the Board in April 2007 for 
additional development.


FINDING OF FACT

The veteran's left shoulder disability is manifested by 
forward elevation and abduction limited to 140 degrees, but 
with pain beginning at the shoulder level.


CONCLUSION OF LAW

The criteria for a higher initial rating for degenerative 
joint disease of the left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a Diagnostic Codes 5003, 5201 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003, well before the AOJ's initial adjudication of the 
claim, and again in May 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally the May 2007 notification 
included the criteria for assigning disability ratings and 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the agency of original 
jurisdiction (AOJ) obtained the veteran's service medical and 
treatment records (SMRs) and post-service medical records, 
and the AOJ secured examinations in furtherance of his claim.  
VA has no duty to inform or assist that was unmet.

An MRI of the veteran's left shoulder dated in November 2002 
shows that the veteran had an intact rotator cuff; 
acromioclavicular (AC) arthrosis of moderate degree; 
glenohumeral arthrosis of an estimated moderate if not 
greater degree; and intact labra.

A private medical record from A.S., M.D. dated in January 
2003 shows that the veteran's range of motion was forward 
flexion to about 160 degrees with a positive impingement sign 
going a little bit beyond that; active abduction to about 150 
degrees; internal rotation was nearly equal; and external 
rotation was slightly decreased.  The veteran had good 
strength, and mild crepitus in his shoulder with range of 
motion.  Apprehension test was positive.  X-rays showed 
fairly significant degenerative changes at his AC joint with 
spurring.  He had a type II to III acromion, but also had 
degenerative changes of his glenohumeral joint with some 
narrowing on his axillary lateral and some inferior spurs and 
cysts.

The veteran was afforded a VA examination in May 2003.  The 
veteran reported that he had subluxation in 1981, and on 
three or four other occasions.  He reported difficulty 
reaching above his head, and described a grinding sensation 
with movement.  The veteran reported daily pain of six to 
seven on a scale of one to ten (6-7/10).  He reported that 
his pain increased to 11/10 when he aggravated his shoulder 
with heavy lifting, twisting, turning, or pulling activities.  
An x-ray showed degenerative changes of the left shoulder.  
His range of motion was forward flexion of 150 degrees with 
pain beginning at 90 degrees; abduction to 150 degrees with 
pain beginning at 90 degrees; internal rotation to 30 
degrees; and external rotation to 20 degrees.  The veteran 
experienced a great deal of pain with range of motion, 
especially with internal and external rotation.  The 
veteran's condition was opined to be so severe that it made 
it difficult to perform the duties of his job.  

A private medical record from Dr. A.S. dated in March 2004 
showed that the veteran had forward flexion to about 150 or 
160 degrees; active abduction to about 150 degrees; slightly 
decreased rotation; and slightly decreased external rotation 
strength at his side.  X-rays showed fairly significant 
degenerative changes at the AC joint with type 2 to 3 
acromion.  He had degenerative changes of his glenohumeral 
joint with narrowing and some inferior spurs and cysts.  The 
veteran reported aching and soreness, grinding and popping, 
but no instability.

A private medical record from C.S., M.D. dated in May 2004 
reveals that the veteran had active elevation to 150 degrees.  
There was pain with palpation of his AC joint.  He had a 
markedly positive impingement sign, and some pain with 
horizontal adduction.  X-rays showed glenohumeral joint 
arthritis and some AC joint arthritis.  The veteran reported 
pain up to 7/10 sometimes.

The veteran was afforded a second VA examination in September 
2008.  The veteran reported no deformity, giving way, or 
instability.  He reported pain, stiffness, and weakness.  He 
had no episodes of dislocation or subluxation, or locking.  
There was no effusion.  He reported mild flare-ups of joint 
disease that occurred once every three or four months.  He 
reported tenderness.  His range of motion was active and 
passive forward flexion (forward elevation) to 140 degrees 
with pain beginning at 90 degrees; active and passive 
abduction to 140 degrees with pain beginning at 90 degrees; 
active and passive external rotation to 90 degrees with pain 
beginning at 60 degrees; and active and passive internal 
rotation to 70 degrees with pain beginning at 50 degrees.  
There was no additional limitation of motion on repetitive 
use.  There was no loss of a bone or part of bone, recurrent 
dislocation, inflammatory arthritis, or joint ankylosis.  The 
veteran had no impairment of the humerus such as flail 
shoulder, nonunion false flail joint, fibrous union, or 
malunion.  There was no recent dislocation of the humerus 
since arthroscopic surgery in 2004.  Guarding occurred at the 
shoulder level and did not occur below the level of the 
shoulder.  There was no impairment of the clavicle or scapula 
such as dislocation, nonunion, or malunion.  There was no 
shoulder ankylosing.  X-rays showed an increased in the 
degenerative changes at the glenohumeral joint since x-rays 
in May 2003, but no acute fracture-dislocation noted in the 
bones of the left shoulder.  There were no effects on the 
veteran's occupational activities as he was not employed.  
There were some effects on the veteran's daily activities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the veteran's 
service-connected joint disability.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's left 
shoulder disability as a claim for a higher evaluation of the 
original award, effective from November 14, 2002, the date of 
award of service connection.

The veteran has been diagnosed with arthritis due to trauma 
that has been substantiated by x-ray findings.  Arthritis due 
to trauma is addressed by Diagnostic Code 5010.  Diagnostic 
Code 5010 in turn requires that the disability be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 calls for rating degenerative arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

In accordance with the foregoing, the veteran's arthritis of 
the left shoulder has caused limitation of motion, which is 
evaluated utilizing Diagnostic Code 5201, limitation of 
motion of the arm.  Under Diagnostic Code 5201, a 20 percent 
rating is for application when motion of the arm is limited 
to shoulder level.  Shoulder level is 90 degrees.  See 
38 C.F.R. § 4.71, Plate I.  A 30 percent rating is for motion 
of the major arm limited to midway between side and shoulder 
level.  (The evidence shows that the veteran is right-
handed.)  A 20 percent rating is for motion of the minor arm 
limited to midway between the side and shoulder level.  A 30 
percent rating for the minor arm is assignable when motion is 
limited to 25 degrees from the side.  Diagnostic Code 5201.  

Here, the medical evidence shows that, at worst, since the 
effective date of service connection, the range of motion of 
the veteran's left shoulder has been limited to 140 degrees, 
which does not warrant a compensable rating under Diagnostic 
Code 5201.  However, it has been shown that he has 
experienced pain that began at 90 degrees.  With 
consideration of functional loss that is caused by such pain, 
and with application of reasonable doubt in the veteran's 
favor, it may be said that functional losses equate to 
limitation of motion to 90 degrees, which warrants the 
currently assigned 20 percent rating.  (Even if functional 
loss equated to limitation to midway between the side and 
shoulder level, a 20 percent rating would be assigned for the 
left (minor) arm.  Diagnostic Code 5201.)  The evidence does 
not show that the veteran's limitation of motion of his 
shoulder has ever been limited to midway between side and 
shoulder level, even with consideration of pain.  A higher 
rating under Diagnostic Code 5201 is therefore not warranted.

The Board has considered whether other Diagnostic Codes would 
provide for a higher rating, but finds that none does.  
Diagnostic Code 5200 is for application when there is 
ankylosis of scapulohumeral articulation.  No medical records 
show that the veteran has ankylosis, so Diagnostic Code 5200 
is inapt.  Diagnostic Code 5202 is to be used for rating 
impairment of the humerus.  The September 2008 VA examiner 
found no humerus impairments; nor do any of the other medical 
records show that the veteran had any humerus impairments.  
Diagnostic Code 5202 is likewise inapt.

In sum, based on all of the relevant medical evidence of 
record, the Board finds that the veteran's left shoulder 
disability picture more nearly approximates the criteria 
required for the currently assigned 20 percent rating, and 
that a higher rating under a different diagnostic code is not 
warranted at any time.  38 C.F.R. § 4.7.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the left 
shoulder disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's left shoulder 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the veteran are specifically contemplated by the 
criteria discussed above, including his problems with pain 
and the effect on his daily life.  38 C.F.R. § § 4.10, 4.40.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to a higher initial rating for degenerative joint 
disease of the left shoulder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


